UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMMANUEL THAD EREME,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:02-cr-00478-PJM-2)


Submitted:    July 13, 2009                 Decided:   July 31, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant.    Rod J. Rosenstein, United States Attorney,
Deborah Johnston, Bryan E. Foreman, Christen A. Sproule,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Emmanuel Thad Ereme is serving 144 months in prison

for conspiracy to dispense, distribute and possess with intent

to distribute Schedule II controlled substances, in violation of

21 U.S.C. § 846 (2006), as well as several counts of unlawfully

dispensing       various      Schedule        II       controlled      substances,      in

violation of 21 U.S.C. § 841(a)(1) (2006).                          On direct appeal,

this    court     affirmed      Ereme’s          conviction     and     sentence,     but

dismissed       his   appeal     of     the       district      court’s     preliminary

forfeiture order.           See United States v. Ereme, 2007 WL 1046887,

*1 n.1 (4th Cir. Apr. 9, 2007) (Nos. 05-4263, 05-4327, 06-4575).

             In this present appeal, Ereme challenges the district

court’s order denying his motion to vacate the district court’s

preliminary forfeiture order against him or, in the alternative,

for    an   evidentiary      hearing    on       the   Government’s      motion   for    a

final forfeiture order.             Ereme asserts that the district court

erred when it relied on the mandate rule to deny his motion to

vacate the preliminary forfeiture order because he contends that

the district court lacked subject matter jurisdiction to enter

the order after final judgment was entered and, accordingly, his

post-appeal      challenge     to     the    validity      of   that    order   was   not

foreclosed      by    the    mandate        rule.        Because      the   preliminary

forfeiture order was purportedly invalid, Ereme asserts that the

district court’s final forfeiture order is also invalid.                            Ereme

                                             2
also   asserts     that   the    district     court   erred    when   it   ordered

forfeiture    of     Ereme’s    home   without    conducting    an    evidentiary

hearing to determine what amounts, if any, were collected toward

satisfying     the    forfeiture       amount     from   his   “co-defendants.”

Finding no error, we affirm.

             First,    the     district   court    correctly    refrained     from

considering the validity of its preliminary forfeiture order on

Ereme’s motion to vacate because Ereme had an opportunity to

challenge that order on his direct appeal to this court, but

waived any challenges he may have had.                   See United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993) (stating that the mandate

rule “forecloses relitigation of issues expressly or impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal.”).

             “[T]he doctrine [of the law of the case] posits that

when a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages in the

same case.”        United States v. Aramony, 166 F.3d 655, 661 (4th

Cir. 1999) (internal citation and quotation marks omitted).                   The

law of the case must be applied:

       “in all subsequent proceedings in the same case in
       the trial court or on a later appeal . . . unless:
       (1)   a   subsequent   trial   produces   substantially
       different evidence, (2) controlling authority has
       since made a contrary decision of law applicable to
       the issue, or (3) the prior decision was clearly
       erroneous and would work manifest injustice.”

                                          3
Id. (internal citation and quotation marks omitted); see Doe v.

Chao, 511 F.3d 461, 464-66 (4th Cir. 2007) (discussing mandate

rule and its exceptions).              Because Ereme’s claims do not fall

within any of the exceptions to the law of the case doctrine, he

was foreclosed by his prior, unsuccessful appeal from litigating

the     validity     of    the    preliminary          forfeiture     order    on   his

subsequent motion to vacate.

              We reject Ereme’s suggestion that the district court’s

failure to strictly follow Fed. R. Crim. P. 32.2 divested it of

subject matter jurisdiction to issue the preliminary forfeiture

order after entering final judgment.                   Ereme does not allege that

he was unaware at the time he was sentenced that a forfeiture

order    would      be    filed   against       him.      To   the    contrary,     the

Government’s         indictment        explicitly           included         forfeiture

allegations and referenced Ereme’s home as a possible substitute

asset.       Moreover, a bifurcated jury proceeding was held on the

forfeiture issue and the jury returned a verdict specifically

assessing the forfeiture amount.                 It was Ereme’s own objection

to the Government’s proposed entry of a preliminary forfeiture

order that caused the district court to forego including the

jury’s forfeiture verdict in its final judgment.                           Accordingly,

we    find   that    the    district   court’s         entry   of    its   preliminary

forfeiture order, only ten days after entry of judgment, was not

jurisdictionally flawed.           Rather, it constituted merely a brief

                                            4
technical delay, brought about by and insisted upon by Ereme

himself.         See United States v. Koch, 491 F.3d 929, 931-32 (8th

Cir. 2007) United States v. Yeje-Cabrera, 430 F.3d 1, 13-15 (1st

Cir. 2005); United States v. Loe, 248 F.3d 449, 464 (5th Cir.

2001).

                 We also find that the district court did not err in

denying         Ereme’s    request       for    an     evidentiary      hearing      on    the

Government’s motion for a final forfeiture order to determine

what       amounts,       if   any,      had    been        collected   from    his        “co-

defendants” toward satisfaction of the forfeiture amount.                                 Ereme

was     the      sole     defendant       named        in   the   indictment      and       the

preliminary           forfeiture      order     was     entered    only    against        him.

Since no other order exists declaring that any other individual

was in any way responsible for payment of the forfeiture amount,

Ereme      is    solely    and     individually         responsible     for    the    entire

settlement of that order. ∗                 The cases relied upon by Ereme to

support         his   argument     are    not     to    the    contrary.       See    United

States v. Pitt, 193 F.3d 751, 765 (3d Cir. 1999) (interpreting

18     U.S.C.         § 982(a)(1)        (2006)’s       forfeiture      requirement         as

       ∗
       No forfeiture orders were filed in any of Ereme’s co-
conspirators’ separate actions.   See United States v. Wheatley,
8:02-cr-478-PJM-1 (D. Md. Feb. 7, 2005); United States v.
Jackson, 8:02-cr-478-PJM-3 (D. Md. May 25, 2006); and United
States v. Jackson, 8:02-cr-478-PJM-4 (D. Md. March 29, 2005).




                                                5
imposing a rule of joint and several liability and applying it

to two individuals who “were both convicted as coconspirators”)

(emphasis added); United States v. Saccoccia, 62 F. Supp. 2d

539, 542 (D.R.I. 1999) (holding that the amount the defendant

must forfeit “must be reduced by amounts already forfeited by

his co-defendants pursuant to the forfeiture judgments entered

against them in this case”) (emphasis added).

            Based on the foregoing, we affirm the district court’s

orders.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6